Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered March 8, 2006 in a personal injury action. The order, among other things, granted plaintiffs motion to confirm an arbitration award.
*1206Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on December 26, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, EJ., Martoche, Centra and Pine, JJ.